384 S.E.2d 532 (1989)
325 N.C. 277
Catherine S. WILLIAMS
v.
A. Chester SKINNER, III Trustee, W. Paul Holt, Trustee and Straight Eight Company.
No. 290P89.
Supreme Court of North Carolina.
September 6, 1989.
Herbert L. Hyde, Atty. at Law, Asheville, for Plaintiff.
McKeever, Edwards, Davis & Hays, Attys. at Law, for Defendants.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of September 1989."
Upon consideration of the amended petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of September 1989."